Citation Nr: 1720050	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  12-06 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for asbestosis with restrictive lung disease prior to March 22, 2011, and in excess of 10 percent thereafter.  

2.  Entitlement to an initial disability rating in excess of 60 percent for asbestosis with restrictive lung disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to July 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA), Atlanta Regional Office (RO) in Decatur, Georgia.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

When this case was most recently before the Board in August 2016 it was remanded for additional development.  It has since been returned for further appellate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  

The issue of entitlement to an initial disability rating in excess of 60 percent for asbestosis with restrictive lung disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Competent medical evidence shows the Veteran's service-connected asbestosis was as likely as not manifested by Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO(SB)) of 43 percent of predicted value throughout the appeal period.






CONCLUSION OF LAW

The criteria for a 60 percent rating for asbestosis with restrictive lung disease have been met throughout the entire appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.96(d)(4) and (5), 4.97, Diagnostic Code 6833 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Because the Board is granting a 60 percent disability rating throughout the entire appellate period and remanding the issue of entitlement to a rating in excess of 60 percent, any error committed with respect to this claim is harmless, as no adverse action has been taken against the Veteran.  

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  Section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to either disability.  

As noted above, the Veteran is seeking an initial compensable rating for asbestosis with restrictive lung disease prior to March 22, 2011, and in excess of 10 percent thereafter.

The Veteran's asbestosis is evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6833.  This code section concerns interstitial lung diseases.  Under this code, a 10 percent rating is warranted when Forced Vital Capacity (FVC) is 75 to 80 percent of predicted value or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO(SB)) is 66 to 80 percent of predicted value.  A 30 percent rating is warranted where FVC is 65 to 74 percent of predicted value or DLCO(SB) is 56 to 65 percent of predicted value.  An increase to 60 percent is warranted where FVC is 50 to 64 percent of predicted value, or DLCO(SB) is 40 to 55 percent of predicted value, or maximum exercise capacity is 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  For a 100 percent rating, the evidence must show FVC less than 50 percent predicted value, or DLCO(SB) less than 40 percent predicted value, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or cor pulmonale, or pulmonary hypertension, or requires outpatient or oxygen therapy.

Post-bronchodilator studies are required when pulmonary function tests (PFT's) are done for disability evaluation purposes, except when the results of the pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why. 38 C.F.R. § 4.96(d)(4).  When evaluating based on PFT's, the Board must use post-bronchodilator results in applying evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results. 38 C.F.R. § 4.96(d)(5).

An initial VA QTC examination was conducted in February 2009.  At that time, pre-bronchodilator FVC was 88 percent of predicted value, and post-bronchodilator FVC was 86 percent of predicted value.  The examiner stated a DLCO(SB) assessment was not performed, because the PFT results were sufficient to evaluate the pulmonary status of the claimant.  The RO failed to obtain DLCO(SB) tests, which contrary to the examiner's indication were required to evaluate the Veteran's pulmonary status.

The Board also observes that the Veteran submitted the reports of private pulmonary function tests that were performed at the Piedmont Hospital and Lung Centers of Georgia.  Specifically, the Veteran underwent pulmonary assessments in March 2011, March 2012, and October 2013.  Though these tests appear to indicate a disability rating less than 60 percent may have been warranted, it is not clear whether these tests were administered in accordance with the specific requirements of 38 C.F.R. § 4.96.  Moreover, in a February 2012 clinical note, the Veteran's treating physician indicated his pulmonary tests may not be valid, as his combination of both restrictive and obstructive lung diseases could result in false normalizations.  As such, the Board has afforded these tests little probative value in assessing the Veteran's pulmonary function. 

More recently, an October 2016 VA examination shows pre and post bronchodilator FVC as 74 and 71 percent of predicted value respectively.  However, the examination report also shows a DLCO(SB) as 43 percent predicted.  Further, the examiner determined the PFT accurately reflected the Veteran's pulmonary function, and also indicated the Veteran's DLCO(SB) test results most accurately reflect the Veteran's level of disability.  The results of the Veteran's DLCO(SB) warrant a 60 percent disability rating.  

The Board recognizes the private pulmonary function tests contain findings that would warrant disability ratings less than 60 percent; however, as noted above, there are indications these examinations may either be flawed or were not performed in accordance with VA standards.  As such, the Board finds these reports to be unreliable resources to use in assessing a disability rating.  Moreover, the February 2009 QTC examiner wholly failed to conduct required DLCO(SB) testing, which the October 2016 VA examiner determined is the most accurate assessment of the Veteran's level of disability.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In this case, the benefit of the doubt is extended to the Veteran, and in doing so, the Board finds a 60 percent disability rating is warranted for asbestosis with restrictive lung disease throughout the entire appellate period.  The Board will address the issue of entitlement to a disability rating in excess of 60 percent in the remand section below.  


ORDER

Throughout the period of the claim, entitlement to a 60 percent rating for asbestosis with restrictive lung disease is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

In the course of the Veteran's October 2016 VA examination, the examiner concluded the Veteran does not require oxygen therapy for his respiratory condition.  However, it is clear the Veteran has required the use of home oxygen for his respiratory impairments since October 2013.  Of concern, the Board notes the Veteran is presently diagnosed with both a service-connected asbestosis with restrictive lung disease, as well as a non-service connected chronic obstructive pulmonary disorder (COPD) with resulting emphysema.  The record clearly indicates the later disability is the result of the Veteran's many years of cigarette smoking, and indeed the Veteran acknowledged this disability was unrelated to military service in a March 2011 statement.  In the course of an October 2013 treatment note, the Veteran's private physician indicated the Veteran had an increased disability per VA with secondary oxygen.  This appears to indicate the Veteran's prescribed oxygen therapy may indeed be related to his service-connected asbestosis; unfortunately, the Veteran's treating physician failed to provide any further explanation to this rather cryptic statement.  Based on these insufficiencies, the Board finds a new VA medical opinion is warranted from a pulmonary specialist.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's issue on appeal, to specifically include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  A medical opinion from a specialist in pulmonary disorders must also be obtained.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Another examination of the Veteran should be performed only if deemed necessary by the physician providing the opinion.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) the Veteran requires outpatient oxygen therapy, at least in part, as a result of his service-connected asbestosis with restrictive lung disease.  


The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements, and assume such statements are credible for purposes of the opinions.  In addition, the examiner should discuss the October 2013 treatment note from the Lung Centers of Georgia, wherein the Veteran's private physician indicated the Veteran had an increased disability per VA with secondary oxygen.

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then undertake any additional development deemed necessary.

4.  Finally, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.





By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


